DETAILED ACTION
The following is a FINAL office action upon examination of the application number 16/752384. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1-7 have been canceled. 
Claims 8-20 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1 - Yes) Claims 8-14 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 15-20 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to generate a marketing strategy based on anonymous and known customer data, which is described by claim limitations reciting: receiving a first set of aggregated customer transaction data, the first set of aggregated customer transaction data having no personally identifiable information (PII) associated therewith; receiving a second set of aggregated customer transaction data for a second plurality of customers, the second set of aggregated customer transaction data having PII associated therewith; and using the first set of aggregated customer transaction data to develop a plurality of customer profiles; comparing the second set of aggregated customer transaction data with the plurality of customer profiles; assigning, based on a result of the comparing, each customer associated with the second set of aggregated customer transaction data to at least one of the plurality of customer profiles; and generating, based on an evaluation of each customer associated with the second set of aggregated customer transaction data with respect to the assigned at least one of the plurality of customer profiles, a customer profile specific marketing strategy. The identified recited limitations in the claims describing generating a marketing strategy based on anonymous and known customer data (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers marketing activities. Dependent claims 10-14, and 17-20 recite limitations that further narrow generating a marketing strategy based on anonymous and known customer data (i.e., abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 15 (the one or more instructions that, when executed by one or more processors, cause the one or more processors), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer. Additional elements in claims 9, and 16 reciting a graphical user interface do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology and only add extra-solution activities (data output/display). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting a graphical user interface do not provide an improvement and only add extra-solution activities; further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0145773 (Desai).

As per claim 8, Desai teaches: receiving a first set of aggregated customer transaction data, the first set of aggregated customer transaction data having no personally identifiable information (PII) associated therewith; ([0087] Point of Sales (POS) Data 120 is provided from the Stores 124 to the Customer Segment Analyzer 150. [0159] … the transaction data does not include identity data … If the identity of the customer is not able to be statistically determined, then the transaction data may be treated as an unknown record).
receiving a second set of aggregated customer transaction data for a second plurality of customers, the second set of aggregated customer transaction data having PH associated therewith; ([0158] The Known ID Segment Grouper 2204 identifies and segments transaction data which has identity indicators. If identity is known, the Known ID Segment Grouper 2204 may look up the identity to determine if that customer has previously been assigned to a segment. If the customer has already been placed within a segment, the new transaction data may update the consumer's purchasing history. If the customer has not previously been assigned to a segment, the Known ID Segment Grouper 2204 may look up demographic, financial, geographic and additional data to determine appropriate customer segment. Also, purchasing behavior for the customer may be used to assign the customer to a segment. [0156] … The Customer Segment Generator 2102 is shown receiving POS Data 120. Also, the Customer Segment Generator 2102 couples to the Master Database 2100. The Master Database 2100 includes a plurality of datasets including Consumer Provided Data 2212, Third Party Provided Data 2214, Public Records 2216 and Generated Data 2218. Thus, the Master Database 2100 may be a series of separate databases, or may be a singular database with multiple logical datasets).
using the first set of aggregated customer transaction data to develop a plurality of customer profiles;  ([0050] FIG. 28 is a flowchart depicting a process flow for generating statistical segments for point of sales data for unknown parties)
compare the second set of aggregated customer transaction data with the plurality of customer profiles; assign, based on the compare, each customer associated with the second set of aggregated customer transaction data to at least one of the plurality of customer profiles; and ([0172] At step 2704, POS data belonging to known individuals may be assigned to the segment that the individual belongs to. This step may only be performed for individuals who have previously been placed within a segment. Effectively, all additional transaction data for that individual may then be added to the segment. Periodic checks for changing demographic or purchasing behavior may be made for these "known" individuals to ensure that they remain in the proper customer segment over time. [0173] POS data which has identification data, but where the individual identified has not been previously placed within a customer segment, may be analyzed for a segment via demographic, socioeconomic and geographic indices. Additionally, purchasing behavior may be statistically related to a customer segment)
generating, based on an evaluation of each customer associated with the second set of aggregated customer transaction data with respect to the assigned at least one of the plurality of customer profiles, a customer profile specific marketing strategy ([0003] …categorize customers into segments based upon customer attributes and behaviors. From these generated segments, the system may generate product assortments and pricing and promotion decisions for the assortments in order to produce a desired result, such as market share expansion, profit maximization, consumer behavior manipulation or some combination. [0011] … segments customers using transaction history in order to aid in the optimization of prices, and further in order to aid in the generation of customer specific promotional activity. [0173] POS data which has identification data, but where the individual identified has not been previously placed within a customer segment, may be analyzed for a segment via demographic, socioeconomic and geographic indices. Additionally, purchasing behavior may be statistically related to a customer segment. [0201] … The heart of the Business Decision System 3800 is the Decision Engine 3820 which utilizes information from each of the Optimization System 100, the Customer Segment Analyzer 150 and the Customer Insight Generator 3810 to generate Business Plan Data 3808. The Business Plan Data 3808 includes any of product assortments, impact reports on changes on product assortments, everyday pricing, promotional event plans and markdown plans. [Abstract] … customers are segmented into groupings of customers who have similar attributes, including similar shopping behaviors. Customer insights are generated for the customer segments. The customer insights and the product decision tree are used to generate business plans, which may then be provided to a store for implementation. These plans may include a product assortment plan, an everyday pricing plan, a promotional plan, and a markdown plan).

As per claim 9, Desai teaches: presenting the customer profile specific marketing strategy in a visual format on a graphical user interface ([0015] …generate one or more business plans, which may then be provided to a store for implementation. These plans may include a product assortment plan, an everyday pricing plan, a promotional plan, and a markdown plan. [0091] …The optimal (preferred) set of prices may be sent from the Optimization Engine 112 to the Support Tool 116 so that the Stores 124 may use the user interface of the Support Tool 116 to obtain the optimal set of prices.  [0149] …outputs the optimized prices to the output display 416 of the Support Tool 116, which allows the Stores 124 to receive the optimized pricing (step 232)).

As per claim 10, Desai teaches: obtaining the plurality of customer profiles from one or more purchases identified in the first set of aggregated customer transaction data. ([0087] Point of Sales (POS) Data 120 is provided from the Stores 124 to the Customer Segment Analyzer 150. [0159] … the transaction data does not include identity data … If the identity of the customer is not able to be statistically determined, then the transaction data may be treated as an unknown record).

As per claim 14, Desai teaches: assigning, based on the result of the comparing, each customer associated with the second set of aggregated customer transaction data to at least two of the plurality of customer profiles; and developing a hybrid customer profile based on the combining of the at least two of the plurality of customer profiles ([0151] …the customers are grouped by demographic data and purchasing behaviors into customer segments [0176] …The process then progresses to step 2802 where customers are segmented by like income and spend habits. At step 2804, customers may likewise be segmented by geo-demographics. Recency of shopping may be used to segment the customers as well, at step 2806. At step 2808, customers may be segmented by frequency of shopping. Also, at step 2810, customers may be segmented by the monetary value spent while shopping in the aggregate or on some particular reference goods. At step 2812, customers may be segmented by the number of product categories they shopped within. At step 2814, the customers may be segmented by an index as compared to the average consumer index, such as customer credit ratings or amount of money donated to charity annually. [0177] Lastly, at step 2818, the system generates final customer segments by meshing the aforementioned generated segments. During this mesh, some of the generated segments may be ignored. Others may be combined into a single segment [0179] …segments are not mutually exclusive, thus a given consumer may fit in any number of consumer segments (i.e., both "health conscious segment" and "new parent segment")).

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 8, above; therefore, the same rejection applies. Additionally Desai teaches: a non-transitory computer-readable medium storing instructions ([0284] … Processor(s) 922 (also referred to as central processing units, or CPUs) are coupled to storage devices, including memory 924. Memory 924 includes random access memory (RAM) and read-only memory (ROM). As is well known in the art, ROM acts to transfer data and instructions uni-directionally to the CPU and RAM is used typically to transfer data and instructions in a bi-directional manner. Both of these types of memories may include any suitable of the computer-readable media described below).

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 9, above; therefore, the same rejection applies. 

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 10, above; therefore, the same rejection applies. 

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 14, above; therefore, the same rejection applies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0145773 (Desai); in view of Official Notice. 

As per claim 11, Desai teaches: identifying a specific purchase to include an item identification …; and determining a characteristic of a buyer based on one or both of the item identification … ([0164] …consumers from a particular segment, which purchase a particular good, may be predicted to purchase other goods. Promotions, such as check out coupons, may be generated for these goods to incentivize further purchases and return shopping. [0191] …These coupons may provide discounts or other incentives for products that a consumer in that segment, with her recent purchase history, would be likely to use. Such activity may be referred to as cross segment analysis promotions (step 3306). Of course, additional promotions which depend upon customer segments may be generated and implemented).

Although Desai does not explicitly disclose a manufacturer identification, Official notice is taken that manufacturer identification data was old and well known at the time of invention. It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Desai with the aforementioned teachings of the Official Notice with the motivation of differentiating between similar items based on manufacturer data. Further, one of ordinary skill in the art would have recognized that applying the teachings of the Official Notice to the system of Desai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the identification of characteristics associated with a manufacturer.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 11, above; therefore, the same rejection applies. 

Claims 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0145773 (Desai); in view of 2020/0104786 (Mork).

As per claim 12, Desai teaches: each of the plurality of customer profiles ([Abstract] …customers are segmented into groupings of customers who have similar attributes, including similar shopping behaviors. Customer insights are generated for the customer segments).

Although not explicitly taught by Desai, Mork teaches: identifying a percentage of transactions, for each of the plurality of customer profiles, that occurred at a brick-and-mortar store ([0015] … a customer can purchase a product using an in-store channel … Other examples include purchase using direct to consumer (e.g., over the Internet) [0064] … Metric 418 can be a percentage of products bought in-store).
One of ordinary skill in the art would have recognized that applying the teachings of Mork to the system of Desai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for metrics related to in-store purchases.
	
	
As per claim 13, Desai teaches: each of the plurality of customer profiles ([Abstract] …customers are segmented into groupings of customers who have similar attributes, including similar shopping behaviors. Customer insights are generated for the customer segments).

Although not explicitly taught by Desai, Mork teaches: identifying a percentage of transactions, for each of the plurality of customer profiles, that occurred online ([0015] … a customer can purchase a product using an in-store channel … Other examples include purchase using direct to consumer (e.g., over the Internet) [0061] …Metric 404 can be a percentage of products bought online).
One of ordinary skill in the art would have recognized that applying the teachings of Mork to the system of Desai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for metrics related to online purchases.

As per claim 19, Desai teaches: each of the plurality of customer profiles ([Abstract] …customers are segmented into groupings of customers who have similar attributes, including similar shopping behaviors. Customer insights are generated for the customer segments).
Although not explicitly taught by Desai, Mork teaches: identify a percentage of transactions, for each of the plurality of customer profiles, that occurred at a brick-and-mortar store  ([0015] … a customer can purchase a product using an in-store channel … Other examples include purchase using direct to consumer (e.g., over the Internet) [0064] … Metric 418 can be a percentage of products bought in-store); and identify a percentage of transactions, for each of the plurality of customer profiles, that occurred online ([0015] … a customer can purchase a product using an in-store channel … Other examples include purchase using direct to consumer (e.g., over the Internet) [0061] …Metric 404 can be a percentage of products bought online).
One of ordinary skill in the art would have recognized that applying the teachings of Mork to the system of Desai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for metrics related to in-store and online purchases.

Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
With respect to the rejection under 35 USC 101, Applicant argues that the claims are integrated into a practical application. 
Examiner respectfully disagrees. In Classen, the claims recited methods that gathered and analyzed the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule, and then immunized mammalian subjects in accordance with the identified lower risk schedule (thereby lowering the risk that the immunized subject would later develop chronic immune-mediated diseases). Although the analysis step was an abstract mental process that collected and compared known information, the immunization step was meaningful because it integrated the results of the analysis into a specific and tangible method that resulted in the method "moving from abstract scientific principle to specific application." Although the present claims recite steps directed to comparing/analyzing data and developing a marketing strategy, the present claims do not recite any limitations that rise to the level of the immunization step in Classen.

With respect to the rejection under 35 USC 102, Applicant argues that the art of record does not disclose receiving a first set of aggregated customer transaction data, the first set of aggregated customer transaction data having no personally identifiable information (PII) associated therewith; and receiving a second set of aggregated customer transaction data for a second plurality of customers, the second set of aggregated customer transaction data having PII associated therewith. 
Examiner respectfully disagrees. Desai discloses a set of transaction data having no personally identifiable information ([0087] Point of Sales (POS) Data 120 is provided from the Stores 124 to the Customer Segment Analyzer 150. [0151] The POS data 120 may also be collected by the Customer Segment Generator 2102. The Customer Segment Generator 2102 may compare POS data 120 to historical data in the Master Database 2100. The Customer Segment Generator 2102 may then determine the identity of the household (or individual or organization) to which the POS data belongs; Desai discloses a process where POS data is analyzed in order to determine an identity. The POS data disclosed in Desai does not contain identifiable information. Instead, an identify is determined/assigned to the POS data. [0156] … The Customer Segment Generator 2102 is shown receiving POS Data 120).
Desai also discloses a set of transaction data having personally identifiable information ([0150] …the Master Database 2100 may include identity indexes for the transaction data. These identity indicators may be collected from various third parties such as credit card company identifiers, banking data, public registries and marketing databases. This identifier information may be received in the form of Third Party Data 122. [0151] …historical data in the Master Database 2100).
Thus, given the broadest reasonable interpretation, Examiner finds that art of record discloses the claimed features. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0142379 (Takawol) – discloses a system that uses data with PII information and data without PII information for marketing activities ([Abstract][0004]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683